10 N.Y.3d 904 (2008)
891 N.E.2d 725
861 N.Y.S.2d 609
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
JOHN MALAUSSENA, Appellant.
Court of Appeals of the State of New York.
Decided June 12, 2008.
*905 Office of the Appellate Defender, New York City (Joseph M. Nursey and Richard M. Greenberg of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Jacob Kaplan of counsel), for respondent.
Chief Judge KAYE and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed.
The trial court did not err in declining to suppress defendant's confessions. Even assuming that he was in custody once a detective observed blood on defendant's shoe, any violation of Miranda v Arizona (384 US 436 [1966]) did not infect his post-Miranda admissions. Defendant voluntarily appeared at the police station to speak to detectives, he did not incriminate himself prior to receiving Miranda warnings and there was only a brief exchange between the detectives and defendant once the interview arguably became a custodial interrogation. Moreover, although the initial post-Miranda interview was conducted by the same detectives and in the same room as the pre-Miranda discussions, defendant's decision to disclose the incriminatory information was not the function of a single continuous chain of events since questioning ceased for approximately four hours before he received Miranda warnings and confessed for the first time (see People v White, 10 NY3d 286, 291-292 [2008]). Consequently, the courts below correctly concluded that the statements were admissible.
Defendant's additional contention also lacks merit.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed in a memorandum.